ON MOTION FOR REHEARING.                       (Filed December 20, 1940.)
On petition for rehearing, the respondent goes over the same questions presented at the original hearing. It must be remembered that this is not a suit to reform a contract, by reason of mutual mistake, neither is there allegation nor proof of fraud.
The suit involves a contract of several parts. First the listing agreement, signed by the defendant. Then the proposal to purchase signed by one Wegner, addressed to the broker. Finally the acceptance of the proposal by the defendant. Therefore the defendant is a party to the agreements, both the listing agreement and the selling agreement.
If a contract, plain, simple and unambiguous, can be altered[4]  after dispute arises, by testimony that it was the witness' understanding that the contract meant something different from its plain recitals, then any contract could be similarly altered by parol, and no enforceable agreement could ever be entered into.
The petition for rehearing is denied.
MR. CHIEF JUSTICE JOHNSON and ASSOCIATE JUSTICES MORRIS and ERICKSON concur.